UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6330


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAEED ABDUL MUHAMMAD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:08-cr-00146-REP-1; 3:11-cv-00023-REP)


Submitted:   June 19, 2014                 Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Saeed Abdul Muhammad, Appellant Pro Se. Roderick Charles Young,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Saeed    Abdul        Muhammad         seeks       to    appeal        the    district

court’s    order       denying       relief    on      his     28       U.S.C.      § 2255        (2012)

motion    and    denying       his       motion       to    amend.            The    order        is   not

appealable       unless        a     circuit          justice          or      judge        issues       a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2012).

A    certificate        of     appealability               will     not       issue        absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                        When the district court denies

relief    on    the    merits,       a    prisoner          satisfies          this    standard         by

demonstrating          that    reasonable             jurists          would      find      that       the

district       court’s       assessment       of       the    constitutional                claims      is

debatable       or    wrong.         Slack    v.       McDaniel,            529 U.S. 473,      484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and    that        the    motion         states     a    debatable

claim of the denial of a constitutional right.                                    Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Muhammad has not made the requisite showing.                                     Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense        with     oral    argument         because          the    facts        and    legal



                                                  2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3